Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 1 of 93 PageID #:4




                                                                  EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 2 of 93 PageID #:5




                                                                  EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 3 of 93 PageID #:6




                                                                  EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 4 of 93 PageID #:7




                                                                  EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 5 of 93 PageID #:8




                                                                  EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 6 of 93 PageID #:9




                                                                  EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 7 of 93 PageID #:10




                                                                  EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 8 of 93 PageID #:11




                                                                  EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 9 of 93 PageID #:12




                                                                  EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 10 of 93 PageID #:13




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 11 of 93 PageID #:14




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 12 of 93 PageID #:15




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 13 of 93 PageID #:16




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 14 of 93 PageID #:17




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 15 of 93 PageID #:18




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 16 of 93 PageID #:19




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 17 of 93 PageID #:20




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 18 of 93 PageID #:21




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 19 of 93 PageID #:22




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 20 of 93 PageID #:23




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 21 of 93 PageID #:24




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 22 of 93 PageID #:25




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 23 of 93 PageID #:26




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 24 of 93 PageID #:27




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 25 of 93 PageID #:28




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 26 of 93 PageID #:29




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 27 of 93 PageID #:30




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 28 of 93 PageID #:31




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 29 of 93 PageID #:32




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 30 of 93 PageID #:33




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 31 of 93 PageID #:34




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 32 of 93 PageID #:35




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 33 of 93 PageID #:36




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 34 of 93 PageID #:37




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 35 of 93 PageID #:38




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 36 of 93 PageID #:39




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 37 of 93 PageID #:40




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 38 of 93 PageID #:41




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 39 of 93 PageID #:42




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 40 of 93 PageID #:43




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 41 of 93 PageID #:44




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 42 of 93 PageID #:45




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 43 of 93 PageID #:46




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 44 of 93 PageID #:47




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 45 of 93 PageID #:48




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 46 of 93 PageID #:49




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 47 of 93 PageID #:50




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 48 of 93 PageID #:51




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 49 of 93 PageID #:52




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 50 of 93 PageID #:53




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 51 of 93 PageID #:54




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 52 of 93 PageID #:55




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 53 of 93 PageID #:56




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 54 of 93 PageID #:57




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 55 of 93 PageID #:58




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 56 of 93 PageID #:59




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 57 of 93 PageID #:60




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 58 of 93 PageID #:61




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 59 of 93 PageID #:62




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 60 of 93 PageID #:63




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 61 of 93 PageID #:64




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 62 of 93 PageID #:65




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 63 of 93 PageID #:66




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 64 of 93 PageID #:67




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 65 of 93 PageID #:68




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 66 of 93 PageID #:69




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 67 of 93 PageID #:70




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 68 of 93 PageID #:71




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 69 of 93 PageID #:72




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 70 of 93 PageID #:73




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 71 of 93 PageID #:74




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 72 of 93 PageID #:75




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 73 of 93 PageID #:76




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 74 of 93 PageID #:77




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 75 of 93 PageID #:78




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 76 of 93 PageID #:79




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 77 of 93 PageID #:80




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 78 of 93 PageID #:81




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 79 of 93 PageID #:82




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 80 of 93 PageID #:83




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 81 of 93 PageID #:84




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 82 of 93 PageID #:85




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 83 of 93 PageID #:86




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 84 of 93 PageID #:87




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 85 of 93 PageID #:88




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 86 of 93 PageID #:89




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 87 of 93 PageID #:90




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 88 of 93 PageID #:91




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 89 of 93 PageID #:92




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 90 of 93 PageID #:93




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 91 of 93 PageID #:94




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 92 of 93 PageID #:95




                                                                   EXHIBIT A
Case: 1:21-cv-04885 Document #: 1-1 Filed: 09/15/21 Page 93 of 93 PageID #:96




                                                                   EXHIBIT A
